Matter of Finn (2022 NY Slip Op 00713)





Matter of Finn


2022 NY Slip Op 00713


Decided on February 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:February 3, 2022

PM-22-22
[*1]In the Matter of Stephen Philip Finn, an Attorney. (Attorney Registration No. 2574986.)

Calendar Date:January 31, 2022

Before:Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ.

Stephen Philip Finn, North Arlington, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Stephen Philip Finn was admitted to practice by this Court in 1993 and lists a business address in Washington, DC with the Office of Court Administration. Finn now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Finn's application.
Upon reading Finn's affidavit sworn to October 21, 2021 and filed October 26, 2021, and upon reading the January 18, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Finn is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Stephen Philip Finn's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Stephen Philip Finn's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Stephen Philip Finn is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Finn is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Stephen Philip Finn shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.